(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Vista la moción que antecede sin la asistencia de las partes, apa-reciendo que la Corte de Distrito de San Juan en el pleito de epí-grafe sobre cobro de pagarés dictó sentencia en abril 18, 1938, de-clarando con lugar la demanda en cuanto a la demandada Carlota Benitez; que dicha demandada apeló de 'tal sentencia en mayo 21, *9891938; que habiendo optado por el procedimiento sobre transcripción de la evidencia para perfeccionar su apelación, en sustitución del pliego de excepciones y exposición del caso, radicó con fecha 3 de junio del corriente año, o sea tres días después de transcurrido el término que para ello fija la ley estableciendo dicho procedimiento, un escrito solicitando de la corte una orden para que por el taquí-grafo se procediera a preparar la transcripción de‘la evidencia; que con fecha 3 de junio de 1938, se dictó por la corte la orden solici-tada disponiendo que por el taquígrafo se procediera a preparar la transcripción de la evidencia a los efectos de la apelación establecida por la demandada, concediéndosele el término de veinte días que para ello fija la ley; y, apareciendo además que ha transcurrido el término de veinte días, sin que se haya radicado la transcripción de la evidencia a los efectos de la apelación establecida por la de-mandada Carlota Bénítez, ni se ha solicitado, ni concedido por la corte prórroga alguna para la presentación de dicha- transcripción, se declara con lugar dicha moción- y se desestima por abandono la apelación interpuesta por Carlota Bénítez contra la sentencia arriba mencionada.
El Juez- Asociado Sr: De Jesús no intervino.